DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more temperature maintenance units” in claims 1 and 13.
“one or more sealing elements” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The one or more temperature maintenance units are described as HVAC units, heating system, air conditioner, and/or ducts (see paragraphs 33 and 5).
The one or more sealing elements are described as seals or gaskets (see claims 3, 14 and paragraphs 23, 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger (US 2021/0082220 A1) and in view of Markert (US 2017/0343222 A1).
In regards to claim 1, Boerger teaches a temperature control docking system TCDS (100 with at least HVAC controller 124, see fig. 1), comprising: at least one control dock (at least docks 102 with the controls) each configured for receiving a freight trailer (300, see fig. 4 and paragraphs 5 and 21); a docking door (doors 104) at each of the at least one control dock and separating an interior of the TCDS from the freight trailer (see figs. 3-4), and wherein the docking door is configured between a closed configuration and an open configuration (see paragraph 22); one or more temperature maintenance units (at least HVAC systems, fans and/or ducts to supply air to the facility 100, see paragraphs 36-37, 33, 2, 186 and 190) positioned within an interior of the TCDS (HVAC systems, ducts and/or fans within the facility 100, see paragraphs 2, 36-37, and 190), wherein each of the one or more temperature maintenance units correspond with the at least one control dock (HVAC systems for each dock, see paragraphs 57, 2, 21, 33, 36-37, and 190), wherein each of the one or more temperature maintenance units are configured to supply climate controlled air for circulation within an interior of the dock and the surrounding areas (conditioned air delivered to different areas via blower and air ducts, see paragraph 36), wherein each of the one or more temperature maintenance units comprise one or more ducts (air ducts, see paragraph 36) for a fluid connection between the one or more temperature maintenance units and an exterior environment (120) for directing climate controlled air into the exterior environment outside the dock through open doors of the docks (see paragraphs 186, 245), wherein the freight trailer (300) is located in the exterior environment and the conditioned air passing through the dock doors would reach the inside of the freight trailer (see paragraph 186, 245, and 23; where the freight trailer at the dock as see in figure 4, would receive the air passing through the opened or closed doors); and where the ducts are provided for connection with the one or more vents of the freight trailer (this is an intended use limitation, see MPEP 2111).
However, Boerger does not explicitly teach that the duct(s) are used for circulating air within an interior of the trailer.
Markert teaches a loading dock (loading dock and wall 30, see paragraph 19) with one or more temperature maintenance units (blower 12 and at least ducts 26, 16, 36, 38) comprising one or more ducts (at least ducts 16, 36, 38, see fig. 2) for connection between the one or more temperature maintenance units (blower 12, 112 or ducts, see figs. 2-4) and one or more vents of the freight trailer (see below annotated fig. 4; and paragraphs 17, 19, 33) and for directing climate controlled air into the interior of the freight trailer (see figs. 2 and 4, where air is directed to the interior 42 or 142 of the trailer by the ducts; Also see below annotated fig. 4; and paragraphs 17, 19, 33).

    PNG
    media_image1.png
    733
    551
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVAC and the docking system of Boerger to include one or more ducts for connection between the one or more temperature maintenance units and one or more vents of the freight trailer and for directing climate controlled air into the interior of the freight trailer based on the teachings of Markert in order to provide ventilation inside the trailer when workers load unload contents of the trailer (see paragraph 3, Markert).
In regards to claim 5, Boerger as modified teaches the limitations of claim 1 and further discloses a sensor system (restraint/engagement sensors, see paragraph 26; and presence/motion sensors 112, see fig. 1) configured to detect engagement between the freight trailer and the at least one control dock (engagement between trailer and restraint 110 of the dock is monitored by the sensors, see paragraph 26; sensor 112, see paragraph 27), and a controller (at least 116, 1100) configured to, upon detecting engagement between the freight trailer and the at least one control dock, move the docking door to the open configuration (opening of the doors by controller 1100 based on presence and engagement of the trailer at the dock, see paragraph 140, and figs. 19, 11; Also based on details of a parked trailer at a dock 102, see paragraphs 100-101; where the parked trailer at a particular dock 102 implies that the trailer is engaged to the dock, see paragraph 26; and see opening or closing the doors, paragraph 22).
In regards to claim 6, Boerger as modified teaches the limitations of claim 5 and further discloses a sensor system (restraint/engagement sensors, see paragraph 26; and presence/absence/motion sensors 112, see fig. 1) configured to detect disengagement between the freight trailer and the at least one control dock (disengagement between trailer and restraint 110 of the dock is monitored by the sensors, see paragraph 26; sensor 112, see paragraph 27), and the controller (at least 116, 1100) is configured to, upon detecting engagement between the freight trailer and the at least one control dock, move the docking door to the closed configuration (closing the doors by controller 1100 by preventing opening of the door unless the trailer’s presence and engagement is confirmed at the dock, see paragraphs 140-141, 203, and figs. 19, 11; Also based on details of a parked trailer at a dock 102, see paragraphs 100-101; where the parked trailer at a particular dock 102 implies that the trailer is engaged to the dock, see paragraph 26; and see opening or closing the doors, paragraph 22).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert as applied to claim 1 above and further in view of Ashelin (US 6,205,721 B1).
In regards to claims 2 and 3, Boerger as modified teaches the limitations of claims 2 and 3 except one or more sealing elements configured to interface with one or more corresponding elements of the freight trailer to define a weather-proof seal between the TCDS and the freight trailer.
However, Ashelin teaches that the dock comprises one or more sealing elements (seals 114, 14) configured to interface with one or more corresponding elements of the freight trailer (114 interfaces with the back and top of the freight trailer 2, see fig. 7) to define a weather-proof seal (weather-proof seal, see abstract and col. 1, lines 7-10) between the TCDS and the freight trailer (see figs. 3-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a weather-proof seal configured to interface with one or more corresponding elements of the freight trailer as taught by Ashelin between the TCDS and the freight trailer of the docking system of Boerger in order to provide shelter at the loading docks for personnel working thereon from weather related elements and prevent snow, rain or wind from entering the warehouse when the door is open (see col. 1, lines 13-19, Ashelin).
In regards to claim 4, Boerger as modified teaches the limitations of claim 4 except that the sealing elements are adjustable.
However, Ashelin teaches that the sealing elements are adjustable at the docks (seals are compressible and deflectable, see col. 1, lines 49-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adjustable, compressible and deflectable seals as taught by Ahselin as the seals interfacing with plurality of freight trailers in the system of Boerger as modified in order to allow the seals to make a secure and flexible contact with the vehicle while engaging or disengaging the trailer from the dock.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert as applied to claim 5 above and further in view of Olmsted (US 2020/0102165 A1).
In regards to claim 7, Boerger as modified teaches the limitations of claim 5 and further discloses a sensor system (restraint/engagement sensors, see paragraph 26; and presence/absence/motion sensors 112, see fig. 1) configured to detect engagement/disengagement between the freight trailer and the at least one control dock (disengagement between trailer and restraint 110 of the dock is monitored by the sensors, see paragraph 26; sensor 112, see paragraph 27); however, Boerger does not explicitly teach a plurality of pressure sensors within the at least one control dock, and wherein the plurality of pressure sensors are configured to detect a freight trailer applying pressure.
Olmsted teaches a plurality of pressure sensors (pressure sensors and proximity sensors, see paragraph 29) within the at least one control dock (see 142, fig. 1E and paragraph 29), and wherein the plurality of pressure sensors are configured to detect a freight trailer applying pressure on the plurality of pressure sensors to detect engagement between the freight trailer and the at least one control dock (see fig. 1E and paragraphs 29, 24, 26 and 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of pressure sensors to detect a freight trailer applying pressure on the plurality of pressure sensors to detect engagement between the freight trailer and the at least one control dock as taught by Olmsted within the control docks of Boerger in order to indicate to the driver of the trailer to stop the backward movement of the truck because the engagement of the trailer is confirmed by the pressure sensors (see paragraph 31, Olmsted).

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert as applied to claim 1 above and further in view of Sigety (US 2020/0041193 A1).
In regards to claims 8 and 11, Boerger as modified teaches the limitations of claim 1 and further discloses a sensor system (restraint/engagement sensors, see paragraph 26; and presence/absence/motion sensors 112, see fig. 1), and a controller (at least HVAC controller 124) configured adjust operation of the one or more temperature maintenance units (at least HVAC system, fans and/or ducts to supply air to the facility 100, see paragraphs 36-37, 33, 2, 186 and 190) positioned within an interior of the TCDS (see paragraphs 2 and 190) and configured to supply air within an interior of the freight trailer (when the doors of the dock are open conditioned air freely transfers to the freight trailer at the dock with open door, see paragraph 186).
However, Boerger does not explicitly teach a temperature sensor system configured to monitor a temperature within an interior of the freight trailer; and the controller configured to adjust operation of the temperature maintenance unit based on the received detected temperature within the freight trailer.
Sigety teaches a temperature sensor system (temperature sensors at the pallets 150, see paragraph 105) configured to monitor a temperature within an interior of the freight trailer (see paragraph 105 and figs. 1, 6); and a controller (PLC controller 260, computer 280, see figs. 1-2 and paragraph 49) configured to adjust operation of the external refrigeration and cooling units based at least in part on a detected temperature within an interior of the freight trailer (external cooling mechanism 500 as part of the cooling system 100 adjusts temperature and airflow based on temperature feedback and sensed temperature inside the trailer, as see paragraph 102-105 and figs. 1 and 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor system to monitor a temperature within an interior of the freight trailer as taught by Sigety within the freight trailer of Boerger in order to continuously measure and track the temperature of the product stored on the pallets within the trailer to protect the product stored on the pallets in the trailer (see abstract, Sigety). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Boerger as modified by configuring the controller to adjust operation of the one or more temperature maintenance units based on a detected temperature within the interior as taught by Sigety in order to adjust the temperature of the product stored on the pallets within the trailer to protect the product stored on the pallets in the trailer (see abstract, Sigety) and prolong the shelf life of the product by continuously adjusting temperature of the trailer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert as applied to claim 1 above and further in view of Frolov (US 2015/0192309 A1).
In regards to claim 9, Boerger as modified teaches the limitations of claim 1 and further discloses that one or more temperature maintenance units (at least HVAC system, fans and/or ducts to supply air to the facility 100, see paragraphs 36-37, 33, 2, 186 and 190) are each configured for providing at least one of: heated output air or cooled output air (providing heated or cooled air, see paragraph 186; and providing conditioned air to the facility 100, see paragraph 36-37).
However, Boerger does not explicitly teach support wheels for temperature maintenance units to facilitate movement of the temperature maintenance units.
Frolov teaches that the temperature maintenance unit (air conditioner 14) comprises support wheels (42) to facilitate movement of the temperature maintenance unit within the space (see paragraphs 81, 56, and fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided support wheels as taught by Frolov to the temperature maintenance units of Boerger in order to carry the air conditioners to make them portable (see paragraph 56, Frolov).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert as applied to claim 1 above and further in view of Garner (US 2021/0122590 A1).
In regards to claim 12, Boerger as modified teaches the limitations of claim 1 and further discloses that the one or more temperature maintenance units (at least HVAC system, fans and/or ducts to supply air to the facility 100, see paragraphs 36-37, 33, 2, 186 and 190) are located within the interior of the temperature control docking system TCDS (see paragraphs 2 and 190).
However, Boerger does not explicitly teach that the docking system is embodied as a mobile trailer.
Garner teaches that the docking system is embodied as a mobile trailer, where several freight containers align with the docks available at the mobile trailer docking system (see figs. 1-3 and paragraphs 95, 76-78, and 81).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature control docking system TCDS of Boerger by providing a mobile trailer for installing the docking system as taught by Garner in order to facilitate distribution of freight between surface-road transports and containers other than intermodal shipping containers and minimize the use of forklift by making the docking system moveable (see paragraphs 86-87, Garner).

Claims 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger (US 2021/0082220 A1) and in view of Markert (US 2017/0343222 A1) and further in view of Sigety (US 2020/0041193 A1).
In regards to claims 13 and 17, Boerger teaches a method for temperature maintenance within a freight trailer (by at least supplying conditioned air through open door, see paragraphs 23, and 245), the method comprising: a temperature control docking system TCDS (100 with at least HVAC controller 124, see fig. 1), a control dock (at least docks 102 with the controls), a docking door (doors 104); engaging a freight trailer with a control dock (300 engaged with dock 102, see figs. 4, 3 and paragraphs 26, 29, 5 and 21); configuring a docking door (doors 104) at the control dock to an open configuration (see paragraph 22), wherein the docking door separates an interior of a temperature control docking system (TCDS) from the freight trailer (104 separates trailer 300 from facility 100 and interior 118, see figs. 1 and 4); and supplying temperature controlled air to external environment exterior to the dock where the freight trailer is located in the external environment and where air from the dock reaches when the door is open (by supplying airflow through open door, see paragraph 23; Also when the doors of the dock are open, conditioned air freely transfers to the freight trailer at the dock through the open door, see paragraph 186; and conditioned air let out through the open doors, see paragraph 245; where freight trailer is parked on the other side of the open door and receives conditioned air through the open door) from one or more temperature maintenance units positioned within the interior of the TCDS (at least HVAC systems, fans and/or ducts to supply air to the facility 100, see paragraphs 36-37, 33, 2, 186 and 190; where the HVAC systems, ducts and/or fans within the facility 100, see paragraphs 2, 36-37, and 190), and corresponding with the control dock (HVAC systems for each dock, see paragraphs 57, 2, 21, 33, 36-37, and 190), wherein each of the one or more temperature maintenance units are configured to supply climate controlled air for circulation within an interior of the dock and the surrounding areas (conditioned air delivered to different areas via blower and air ducts, see paragraph 36), wherein each of the one or more temperature maintenance units comprise one or more ducts (air ducts, see paragraph 36) for a fluid connection between the one or more temperature maintenance units and an exterior environment (120) for directing climate controlled air into the exterior environment outside the dock through open doors of the docks (see paragraphs 186, 245), wherein the freight trailer (300) is located in the exterior environment and the conditioned air passing through the dock doors would reach the inside of the freight trailer (see paragraph 186, 245, and 23; where the freight trailer at the dock as see in figure 4, would receive the air passing through the opened or closed doors).
However, Boerger does not explicitly teach fluidly connecting duct(s) with the vent of the trailer and directing/supplying air within an interior of the trailer.
Markert teaches a loading dock (loading dock and wall 30, see paragraph 19) with one or more temperature maintenance units (blower 12 and at least ducts 26, 16, 36, 38) comprising one or more ducts (at least ducts 16, 36, 38, see fig. 2) for connection between the one or more temperature maintenance units (blower 12, 112 or ducts, see figs. 2-4) and one or more vents of the freight trailer (see below annotated fig. 4; and paragraphs 17, 19, 33) and for directing climate controlled air into the interior of the freight trailer (see figs. 2 and 4, where air is directed to the interior 42 or 142 of the trailer by the ducts; Also see below annotated fig. 4; and paragraphs 17, 19, 33).

    PNG
    media_image1.png
    733
    551
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVAC and the docking system of Boerger to include one or more ducts for connection between the one or more temperature maintenance units and one or more vents of the freight trailer and for directing climate controlled air into the interior of the freight trailer based on the teachings of Markert in order to provide ventilation inside the trailer when workers load unload contents of the trailer (see paragraph 3, Markert).
Boerger also does not explicitly teach monitoring a temperature within an interior of the freight trailer.
However, Sigety teaches a temperature sensor system (temperature sensors at the pallets 150, see paragraph 105) configured to monitor a temperature within an interior of the freight trailer (see paragraph 105 and figs. 1, 6); and a controller (PLC controller 260, computer 280, see figs. 1-2 and paragraph 49) configured to adjust operation of the external refrigeration and cooling units based on received temperature detected within an interior of the freight trailer (external cooling mechanism 500 as part of the cooling system 100 adjusts temperature and airflow based on temperature feedback and sensed temperature inside the trailer, as see paragraph 102-105 and figs. 1 and 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor system to monitor a temperature within an interior of the freight trailer as taught by Sigety within the freight trailer in the method of Boerger as modified in order to continuously measure and track the temperature of the product stored on the pallets within the trailer to protect the product stored on the pallets in the trailer (see abstract, Sigety).
In regards to claim 15, Boerger teaches adjusting a control dock to engage one or more features of the freight trailer (adjusting the position of the restrain 110 at the dock to engage with the bar 400 of the trailer, see fig. 4 and paragraph 26).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert and Sigety as applied to claim 13 above and further in view of Ashelin (US 6,205,721 B1).
In regards to claim 14, Boerger as modified teaches the limitations of claim 14 except one or more sealing elements configured to interface with one or more corresponding elements of the freight trailer to define a weather-proof seal between the TCDS and the freight trailer.
However, Ashelin teaches that the dock comprises one or more sealing elements (seals 114, 14) configured to interface with one or more corresponding elements of the freight trailer (114 interfaces with the back and top of the freight trailer 2, see fig. 7) to define a weather-proof seal (weather-proof seal, see abstract and col. 1, lines 7-10) between the TCDS and the freight trailer (see figs. 3-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a weather-proof seal configured to interface with one or more corresponding elements of the freight trailer as taught by Ashelin between the TCDS and the freight trailer of the docking system in the method of Boerger as modified in order to provide shelter at the loading docks for personnel working thereon from weather related elements and prevent snow, rain or wind from entering the warehouse when the door is open (see col. 1, lines 13-19, Ashelin).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert and Sigety as applied to claim 13 above and further in view of Olmsted (US 2020/0102165 A1).
In regards to claim 16, Boerger as modified teaches the limitations of claim 13 and further discloses a sensor system (restraint/engagement sensors, see paragraph 26; and presence/absence/motion sensors 112, see fig. 1) configured to detect engagement/disengagement between the freight trailer and the at least one control dock (disengagement between trailer and restraint 110 of the dock is monitored by the sensors, see paragraph 26; sensor 112, see paragraph 27); however, Boerger does not explicitly teach a plurality of pressure sensors within the at least one control dock, and wherein the plurality of pressure sensors are configured to detect a freight trailer applying pressure.
Olmsted teaches a plurality of pressure sensors (pressure sensors and proximity sensors, see paragraph 29) within the at least one control dock (see 142, fig. 1E and paragraph 29), and wherein the plurality of pressure sensors are configured to detect a freight trailer applying pressure on the plurality of pressure sensors to detect engagement between the freight trailer and the at least one control dock (see fig. 1E and paragraphs 29, 24, 26 and 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of pressure sensors to detect a freight trailer applying pressure on the plurality of pressure sensors to detect engagement between the freight trailer and the at least one control dock as taught by Olmsted within the control docks in the method of Boerger as modified in order to indicate to the driver of the trailer to stop the backward movement of the truck because the engagement of the trailer is confirmed by the pressure sensors (see paragraph 31, Olmsted).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerger in view of Markert and Sigety as applied to claim 13 above and further in view of Frolov (US 2015/0192309 A1).
In regards to claim 18, Boerger as modified teaches the limitations of claim 13 and further discloses providing temperature controlled air to the freight trailer (at least HVAC system, fans and/or ducts suppling heated or cooled air, see paragraph 186; and providing conditioned air to the facility 100, see paragraph 36-37 and conditioned air let out through the open doors, see paragraph 245; where trailers are located attached to the open-door docks, see fig. 4, Boerger; Also see above annotated fig. 4; Markert)  
However, Boerger does not explicitly teach positioning the temperature maintenance unit adjacent the door.
Frolov teaches that positioning the temperature maintenance unit (air conditioner 14) adjacent the door (40, see fig. 5; and paragraphs 81, 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the temperature maintenance units in the method of Boerger as modified by placing the temperature maintenance units adjacent the docking door based on the teachings of Frolov in order to provide the conditioned air near the area of the dock where most energy loss occurs due to the opening or closing of the door or leak at the door.

Claim 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigety (US 2020/0041193 A1) and in view of Markert (US 2017/0343222 A1) and further in view of Boerger (US 2021/0082220 A1).
In regards to claims 13 and 17, Sigety teaches a method for temperature maintenance within a freight trailer (by at least supplying conditioned air, see fig. 6), the method comprising: monitoring a temperature within an interior of the freight trailer (temperature sensors at the pallets 150, see paragraph 105; monitor temperature within an interior of the freight trailer, see paragraph 105 and figs. 1, 6); and supplying temperature controlled air for circulation within the interior of the freight trailer (see chilled air supply 500a, see fig. 6) from one or more temperature maintenance units (from external refrigeration unit, see fig. 6) positioned outside the trailer (external refrigeration unit to cooling mechanism 500, see fig. 6; and cooling mechanism outside trailer, see fig. 15) and a controller (PLC controller 260, computer 280, see figs. 1-2 and paragraph 49) configured to adjust operation of the external refrigeration and cooling units based on received temperature detected within an interior of the freight trailer (external cooling mechanism 500 as part of the cooling system 100 adjusts temperature and airflow based on temperature feedback and sensed temperature inside the trailer, as see paragraph 102-105 and figs. 1 and 13).
However, Sigety does not explicitly teach engaging the freight trailer with a control dock; opening a docking door at the control dock, and the cooling unit/HVAC unit located within the interior of the TCDS and corresponding with the control dock.
Markert teaches a loading dock (loading dock and wall 30, see paragraph 19) with one or more temperature maintenance units (blower 12 and at least ducts 26, 16, 36, 38) comprising one or more ducts (at least ducts 16, 36, 38, see fig. 2) for connection between the one or more temperature maintenance units (blower 12, 112 or ducts, see figs. 2-4) and one or more vents of the freight trailer (see below annotated fig. 4; and paragraphs 17, 19, 33) and for directing climate controlled air into the interior of the freight trailer from the dock (see figs. 2 and 4, where air is directed to the interior 42 or 142 of the trailer by the ducts; Also see below annotated fig. 4; and paragraphs 17, 19, 33).

    PNG
    media_image1.png
    733
    551
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of temperature maintenance of Sigety to include one or more ducts for connection between the one or more temperature maintenance units and one or more vents of the freight trailer and for directing climate controlled air into the interior of the freight trailer based on the teachings of Markert in order to provide ventilation inside the trailer when workers load unload contents of the trailer (see paragraph 3, Markert).
Sigety also does not explicitly teach engaging the freight trailer with a control dock; and opening a docking door at the control dock.
However, Boerger teaches a temperature control docking system TCDS (100 with at least HVAC controller 124, see fig. 1), a control dock (at least docks 102 with the controls), a docking door (doors 104), engaging a freight trailer with a control dock (300 engaged with dock 102, see figs. 4, 3 and paragraphs 26, 29, 5 and 21); configuring a docking door (doors 104) at the control dock to an open configuration (see paragraph 22), wherein the docking door separates an interior of a temperature control docking system (TCDS) from the freight trailer (104 separates trailer 300 from facility 100 and interior 118, see figs. 1 and 4); and supplying temperature controlled air within the interior of the freight trailer (by supplying airflow through open door, see paragraph 23; Also when the doors of the dock are open, conditioned air freely transfers to the freight trailer at the dock through the open door, see paragraph 186; and conditioned air let out through the open doors, see paragraph 245; where freight trailer is parked on the other side of the open door and receives conditioned air through the open door) from one or more temperature maintenance units positioned within the interior of the TCDS (at least HVAC systems, fans and/or ducts to supply air to the facility 100, see paragraphs 36-37, 33, 2, 186 and 190; where the HVAC systems, ducts and/or fans within the facility 100, see paragraphs 2, 36-37, and 190), and corresponding with the control dock (HVAC systems for each dock, see paragraphs 57, 2, 21, 33, 36-37, and 190).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature maintenance method of Sigety as modified by placing one or more of temperature maintenance units within the interior of the temperature control docking system that is separated from the trailer by the docking door based on the teachings of Boerger in order to provide a separate cooling system for the temperature control docking system and the control dock to create a comfortable environment near the docking door. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature maintenance method of Sigety as modified by engaging the freight trailer with a control dock, opening a dock door and supplying conditioned air through the open door from the temperature maintenance units within the docking system to the trailer based on the teachings of Boerger in order to ensure the presence of the trailer at the dock before opening the dock door to prevent conditioned air from leaking to the external environment.
In regards to claim 15, Sigety does not explicitly teach the limitations of claim 15; however, Boerger teaches adjusting a control dock to engage one or more features of the freight trailer (adjusting the position of the restrain 110 at the dock to engage with the bar 400 of the trailer, see fig. 4 and paragraph 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature maintenance method of Sigety by making the control dock adjustable to engage one or more features of the freight trailer based on the teachings of Boerger in order to protect the users, apparatus, forklift, and products being transferred from the dock to the trailer or vice versa by fixing the level of dock with respect to the height of the trailer.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigety in view of Markert and Boerger as applied to claim 13 above and further in view of Ashelin (US 6,205,721 B1).
In regards to claim 14, Sigety does not explicitly teach one or more sealing elements configured to interface with one or more corresponding elements of the freight trailer to define a weather-proof seal between the TCDS and the freight trailer.
However, Ashelin teaches that the dock comprises one or more sealing elements (seals 114, 14) configured to interface with one or more corresponding elements of the freight trailer (114 interfaces with the back and top of the freight trailer 2, see fig. 7) to define a weather-proof seal (weather-proof seal, see abstract and col. 1, lines 7-10) between the TCDS and the freight trailer (see figs. 3-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a weather-proof seal configured to interface with one or more corresponding elements of the freight trailer as taught by Ashelin between the TCDS and the freight trailer of the docking system in the method of Sigety as modified in order to provide shelter at the loading docks for personnel working thereon from weather related elements and prevent snow, rain or wind from entering the warehouse when the door is open (see col. 1, lines 13-19, Ashelin).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigety in view of Markert and Boerger as applied to claim 13 above and further in view of Olmsted (US 2020/0102165 A1).
In regards to claim 16, Sigety as modified teaches the limitations of claim 16 and Boerger further teaches a sensor system (restraint/engagement sensors, see paragraph 26; and presence/absence/motion sensors 112, see fig. 1) configured to detect engagement/disengagement between the freight trailer and the at least one control dock (disengagement between trailer and restraint 110 of the dock is monitored by the sensors, see paragraph 26; sensor 112, see paragraph 27); however, Sigety does not explicitly teach a plurality of pressure sensors within the at least one control dock, and wherein the plurality of pressure sensors are configured to detect a freight trailer applying pressure.
Olmsted teaches a plurality of pressure sensors (pressure sensors and proximity sensors, see paragraph 29) within the at least one control dock (see 142, fig. 1E and paragraph 29), and wherein the plurality of pressure sensors are configured to detect a freight trailer applying pressure on the plurality of pressure sensors to detect engagement between the freight trailer and the at least one control dock (see fig. 1E and paragraphs 29, 24, 26 and 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of pressure sensors to detect a freight trailer applying pressure on the plurality of pressure sensors to detect engagement between the freight trailer and the at least one control dock as taught by Olmsted within the control docks in the method of Sigety as modified in order to indicate to the driver of the trailer to stop the backward movement of the truck because the engagement of the trailer is confirmed by the pressure sensors (see paragraph 31, Olmsted).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigety in view of Markert and Boerger as applied to claim 13 above and further in view of Frolov (US 2015/0192309 A1).
In regards to claim 18, Sigety as modified teaches the limitations of claim 18 and Boerger further discloses providing temperature controlled air to the freight trailer (at least HVAC system, fans and/or ducts suppling heated or cooled air, see paragraph 186; and providing conditioned air to the facility 100, see paragraph 36-37 and conditioned air let out through the open doors, see paragraph 245; where trailers are located attached to the open-door docks, see fig. 4).
However, Sigety does not explicitly teach positioning the temperature maintenance unit adjacent the door.
Frolov teaches that positioning the temperature maintenance unit (air conditioner 14) adjacent the door (40, see fig. 5; and paragraphs 81, 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the temperature maintenance units in the method of Sigety as modified by placing the temperature maintenance units adjacent the docking door based on the teachings of Frolov in order to provide the conditioned air near the area of the dock where most energy loss occurs due to the opening or closing of the door or leak at the door.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763